Citation Nr: 0731384	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a claimed right 
foot disorder.

2.  Entitlement to service connection for a claimed left foot 
disorder.

3.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran, D.S.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

Following the veteran's testimony before the undersigned 
Acting Veterans Law Judge (AVLJ) in a video-conference 
hearing in February 2005, the Board remanded this case back 
to the RO for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that it regrets that another 
remand is necessary.

The veteran has been shown to have participated in combat 
operations during his active duty service in Vietnam.  In 
this regard, the Board would point out that the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) provide that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (2007).  In various lay statements and in 
his February 2005 hearing testimony, the veteran reported 
that his right and left foot disorders began in service 
during "search and sweep" operations performed during the 
monsoon season.  Since that time, the veteran has reported 
that his feet have been very painful and he has had trouble 
walking or standing for long periods of time.  Further, the 
Board notes that VA medical center records indicate treatment 
for bilateral foot disorder.

To date, however, the veteran has not been afforded a VA 
examination, with an opinion as to the etiology of his 
claimed right and left foot disorders.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  The Court 
further held that types of evidence that "indicate" a 
current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. 

Given the evidence of record, the Board believes that the 
veteran should be afforded a VA examination to ascertain the 
nature, extent, and etiology of his claimed right and left 
foot disorders as is "necessary" under 38 U.S.C.A. 
§ 5103A(d).

As to the claim for an increased evaluation for the service-
connected PTSD, in a July 2007 statement, the veteran, 
through his accredited representative, indicates that 
symptoms associated with his service-connected PTSD have 
increased in severity since his last VA examination offered 
in April 2003.  Given these statements, the Board finds that 
a more contemporaneous VA examination is necessary.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to 
remand a case back to the RO for a new examination when the 
claimant asserts that the disability in question has worsened 
since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature, extent 
and likely etiology of the claimed right 
and left foot disorders.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary must be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether any 
current right and/or left foot disorder is 
as likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
veteran's service.  Any opinion expressed 
in the examination report should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

2.  The veteran should also be afforded a 
VA psychiatric examination, with the 
appropriate VA examiner to determine 
whether the level of severity of the 
veteran's PTSD.  All clinical 
manifestations of the veteran's service-
connected psychiatric disorder must be 
reported in detail.  The examiner should 
also assign a GAF score based on the 
veteran's service-connected PTSD.  The 
examiner must explain what the assigned 
score represents.  Any opinion expressed in 
the examination report should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

3.  After completion of the above 
development, the veteran's claims should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

